           Case 1:20-cv-03777-RA Document 10 Filed 08/21/20 Page 1 of 2

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 8/21/2020

 MARY WEST, on behalf of herself and all
 others similarly situated,
                                                                    20-CV-3777 (RA)
                                 Plaintiff,
                                                                          ORDER
                         v.

 GLENBROOK FARMS HERBS AND
 SUCH, INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

        On May 22, 2020, the Court ordered that, within thirty (30) days of service of the

summons and complaint, the parties must meet and confer for at least one hour in a good-faith

attempt to settle this action. Dkt. 5. The Court further ordered that within fifteen (15) additional

days (i.e., within forty-five (45) days of service of the summons and complaint), the parties must

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status

conference in the matter. Id.

        On June 11, 2020, Plaintiff filed an affidavit of service averring that Defendant was

served on May 21, 2020. Dkt. 6. The parties did not, however, file the letter required by the

Court’s May 22, 2020 Order within forty-five days of service. In a July 15, 2020 Order, the

Court extended the parties’ deadline to do so to August 5, 2020. Dkt. 9. To date, they still have

not filed the required letter. Plaintiff shall file a status letter no later than August 28, 2020,

describing her attempts to comply with the Court’s May 22, 2020 and July 15, 2020 Orders,

including whether she has met and conferred with Defendant for one hour in a good-faith attempt

to settle this action and if so, the date on which she did so. Failure to file the letter may result
            Case 1:20-cv-03777-RA Document 10 Filed 08/21/20 Page 2 of 2




in dismissal of this action for failure to prosecute pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.

         In addition, Defendant’s answer was due on June 11, 2020. On July 9, 2020, Lucinda

Jenkins, the owner of Defendant, filed a pro se answer. That answer was docketed on July 13,

2020. Dkts. 7-8. Yet because Defendant is a corporation, the Court stated in its July 15, 2020

Order, Dkt. 9, that Defendants may not proceed pro se through Ms. Jenkins because “it is well

established that a layperson may not represent a corporation.” Pridgen v. Andresen, 113 F.3d

391, 393 (2d Cir. 1997) (citation omitted). The Court thus provided that, no later than July 29,

2020, Defendant shall secure counsel and that counsel shall enter an appearance in this action.

Dkt. 9. To date, no attorney has entered an appearance on behalf of Defendant. Defendant’s

time to secure counsel is hereby extended to September 11, 2020. If Defendant does not do so,

and if Plaintiff intends to move for default judgment—provided this action has not already been

dismissed for Plaintiff’s failure to prosecute—Plaintiff shall file her motion for default judgment

no later than September 25, 2020.

         The Clerk of Court is respectfully directed to mail this Order to Defendant at the address

listed on the first page of Dkt. 8.

SO ORDERED.
Dated:      August 21, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
